DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending.
Claims 1-6 and 8-16 are rejected.

Response to Amendment
Drawings
The new corrected drawings filed June 21, 2022 are in compliance with 37 CFR 1.121(d).

Claim Objections
The objection to Claim 10 is withdrawn due to the amendment to claim 10 filed June 21, 2022 wherein the word “of” was deleted before “wt.%” and inserted between “wt.%” and “2,3-butanediol”.  

Claim Rejections - 35 USC § 112
The rejection of claims 2-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendments to claims 2 and 4-11 filed June 21, 2022.

Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. Contrary to the applicants arguments Barnicki does disclose a process wherein the azeotrope-containing ethylene glycol feed is subjected to reflux in an azeotropic or rectification tower at a pressure within the claimed range of 1 to 101 kPa (absolute).  See for instance paragraphs 0090 and 0091 and Examples 14 and 19.  Nonetheless, the 35 U.S.C. 102(a)(1) rejection of claims 1-11 as being anticipated by Barnicki (US 2012/0184783 A1) has been withdrawn due to the amendments to the claims. However, a new ground of rejection is made over claims 1-6, 8, and 10-15 under 35 U.S.C. 103 as being unpatentable over Barnicki (US 2012/0184783 A1).

Claim Objections
Claim 14 is objected to because of the following informalities:  the word “and” should be inserted after “cyclohexanones,” and the ketone compound “2-nonone” should be changed to “2-nonanone”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “wherein the C5-C20 alkanes are selected from the group consisting of: pentane and its isomers, hexane and its isomers, heptane and its isomers, octane and its isomers, nonane and its isomers, decane and its isomers, undecane and its isomers, dodecane and its isomers, cyclopentane, cyclohexane, ethylbenzene and its isomers”, and the claim also recites “preferably, hexane, heptane, octane, nonane, decane, undecane, dodecane, cyclopentane, cyclohexane,
Ethylbenzene”, which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barnicki (US 2012/0184783 A1).
Barnicki clearly suggests the claimed invention since, Barnicki disclose a process for refining a non-petroleum based ethylene glycol, comprising : (i) mixing one or more azeotropic agents with non-petroleum based ethylene glycol to obtain an azeotrope containing ethylene glycol (paragraphs 0068-0072) ; (ii) subjecting the azeotrope-containing ethylene glycol feed to reflux in an azeotropic or rectification tower at a pressure in the range of 1 to 101 kPa (absolute) (paragraphs 0079, 0086, 0090, and 0153 and Example 14 and 19) ; (iii) obtaining extracted material from the top of the azeotropic or rectification tower (paragraphs 0082, 0087, and 0153 and Example 19) ; (iv) water may be added to the distillate product, which will inherently dissolve the ethylene glycol in the azeotrope (paragraphs 0091-0092); (v) the water-insoluble azeotropic agent is separated from the ethylene glycol aqueous solution (paragraphs 0091-0093, 0100, and 0154); (vi) and ethylene glycol is obtained from dehydration and refining of the resulting ethylene glycol aqueous solution (paragraphs 0091, 0100, 0107 and 0154).  Suitable azeotropic agents include the claimed C6-C20 oleophilic alcohol compounds, C5-C20 alkanes and C5-C20 oleophilic ketone compounds (paragraphs 0055, 0068-0074, and 0088-0090). Specific examples of the alcohols, alkanes and ketones include those disclosed in claims 3 and 12-14 (paragraphs 0068, 0070, 0073, 0088-0090, 0108, 0172-0176, 0192, 0193, 0202, 0211 and Examples 12, 13, 15-19, 21, and 22).   The non-petroleum based glycol is produced from biomass as required by claims 6 and 15 (see paragraphs 0003, 0004, 0057, 0059, 0129, and Example 15).  The non-petroleum based ethylene glycol may comprise one or more of the polyols disclosed in claims 8-10 (see paragraphs 0026, 0054, and 0056-0066 and Examples 12, 13, 15-19, 21, and 22).   The non-petroleum based ethylene glycol may comprise one or more of the impurities disclosed in claim 11 (paragraphs 0003, 0004, 0054, 0056-0066, 0074-0091, 0100 and Examples 12, 13, 15-19, 21, and 22).  
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2017/0362150 A1) in view of Barnicki (US 2012/0184783 A1) and further in view of Ren et al. (WO 2018/089600 A1).
Fischer et al. disclose a process for refining a non-petroleum based ethylene glycol (MEG) comprising the claimed steps (i)-(vi) (paragraphs 0018, 0033, 0036-0043, and 0050 and claims 1-3 and 8).  The non-petroleum based ethylene glycol is produced from biomass (paragraphs 0024-0025).  The non-petroleum based ethylene glycol comprises 1,2-BDO, with trace amounts of higher glycols, such as 2,3-butanediol, 1,2-pentanediol and 1,2-hexanediol (paragraph 0031).  The non-petroleum based ethylene glycol may also comprise monopropylene glycol or glycerol (paragraphs 0028 and 0030).  The non-petroleum based ethylene glycol may also comprise impurities which affect the ultraviolet transmittance of ethylene glycol (paragraph 0030). 
Fischer et al. differ from the claimed invention in that Fischer et al. do not require that the azeotropic agents comprise the claimed C6-C20 oleophilic alcohol compounds, C5-C20 alkanes and C5-C20 oleophilic ketone compounds.
Barnicki disclose a process for refining a non-petroleum based ethylene glycol (see entire disclosure, in particular paragraphs 0068-0072, 0079, 0082, 0086, 0087, 0090-0093, 0100, 0153 and 0154 and Example 12-19, 21, and 22).  Suitable azeotropic agents include the claimed C6-C20 oleophilic alcohol compounds, C5-C20 alkanes and C5-C20 oleophilic ketone compounds (paragraphs 0055, 0068-0074, and 0088-0090). Specific examples of the alcohols, alkanes and ketones include those disclosed in claims 3 and 12-14 (paragraphs 0068, 0070, 0073, 0088-0090, 0108, 0172-0176, 0192, 0193, 0202, 0211 and Examples 12, 13, 15-19, 21, and 22).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize one of the azeotropic agents disclosed by Barnicki in the process of Fischer, since Barnicki disclose that the claimed C6-C20 oleophilic alcohol compounds, C5-C20 alkanes and C5-C20 oleophilic ketone compounds are suitable azeotropic agents for refining ethylene glycol by separating diols that form azeotropes with ethylene glycol.
Fischer et al. further differ from claim 7 in that Fischer et al. do not disclose the presence of 
    PNG
    media_image1.png
    46
    108
    media_image1.png
    Greyscale
, i.e., 2-[(5-methyltetrahydro-2-furanyl)methoxy]ethanol as an impurity in the ethylene glycol.
Ren et al. disclose that bio-based ethylene glycol (MEG) obtained from plant-based sugars includes 1,2-propanediol, 1,2-butanediol, 1,2-pentanediol, diethylene glycol and 2-[(5-methyltetrahydro-2-furanyl)methoxy]ethanol, which has the structure 
    PNG
    media_image1.png
    46
    108
    media_image1.png
    Greyscale
(paragraphs 0018-0022).
One having ordinary skill in the art before the effective filing date of the claimed invention would reasonably expected the bio-based MEG of Fischer et al. to also have contained 2-[(5-methyltetrahydro-2-furanyl)methoxy]ethanol, which has the structure 
    PNG
    media_image1.png
    46
    108
    media_image1.png
    Greyscale
, since the MEG of Fischer et al. is obtained from the hydrogenolysis of saccharides (paragraphs 0025-0030) and Ren et al. disclose that bio-based ethylene glycol obtained from sugars includes 1,2-propanediol, 1,2-butanediol, 1,2-pentanediol, diethylene glycol and 2-[(5-methyltetrahydro-2-furanyl)methoxy]ethanol, which has the structure 
    PNG
    media_image1.png
    46
    108
    media_image1.png
    Greyscale
.  
Claims 1, 4, 6, 8, 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Berg (US 5,425,853) in view of in view of Barnicki (US 2012/0184783 A1).
Berg-853 discloses a process for refining a non-petroleum based ethylene glycol comprising the claimed steps (i)-(ii) (Table 3 and column 2, line 61 to column 3, line 16).  Examples of the claimed C5-C20 alkanes are disclosed in Table 3.  Berg-853 suggests the claimed steps (iii)-(vi), since Berg-853 discloses that it is known that the azeotrope forming agent is introduced with the feed to a continuous column.  The azeotrope forming agent and the more volatile component are taken off as overhead product and the less volatile component comes off as bottoms product. The usual method of separating the azeotrope former from the more volatile component are cooling and phase separation or solvent extraction (column 1, lines 23-30).
Berg-853 differs from the instant claims in that Berg-853 does not expressly disclose using water for phase separation or solvent extraction.
Barnicki disclose a process for refining a non-petroleum based ethylene glycol (see entire disclosure, in particular paragraphs 0068-0072, 0079, 0082, 0086, 0087, 0090-0093, 0100, 0153 and 0154 and Example 12-19, 21, and 22).   It is taught that water may be added to the distillate product to assist in the generation of two liquid phases.  When water is added, the diols will partition preferentially into a water-rich phase.  The water-rich phase may be further treated to remove hydrophobic solvent components by steam distillation or distillation (paragraph 0091).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize water to conduct the phase separation or solvent extraction in the process of Berg-853, since Barnicki disclose that in a process for refining a non-petroleum based ethylene glycol water may be added to the distillate product to assist in the generation of two liquid phases. “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007).  
The ordinary skilled artisan would have further been motivated to utilize water for the phase separation or solvent extraction in the process of Berg-853, since Barnicki disclose that when water is added, the diols will partition preferentially into a water-rich phase and the water-rich phase may be further treated to remove hydrophobic solvent components by steam distillation or distillation.
Claims 1, 4-6, 8-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Berg (US 4,966,658) in view of in view of Barnicki (US 2012/0184783 A1).
Berg-658 discloses a process for refining a non-petroleum based ethylene glycol comprising the claimed steps (i)-(ii) (column 2, line 53 to column 5, line 7 and claims 1-2).  Examples of the claimed C5-C20 alkanes and C4-C20 oleophilic ketone compounds are disclosed in Tables 3 and 4 and claims 1-2.  Berg-658 suggests the claimed steps (iii)-(vi), since Berg-658 discloses that it is known that the azeotrope forming agent is introduced with the feed to a continuous column.  The azeotrope forming agent and the more volatile component are taken off as overhead product and the less volatile component comes off as bottoms product. The usual method of separating the azeotrope former from the more volatile component are cooling and phase separation or solvent extraction (column 1, lines 28-35).
Berg-658 differs from the instant claims in that Berg-658 does not expressly disclose using water for phase separation or solvent extraction.
Barnicki disclose a process for refining a non-petroleum based ethylene glycol (see entire disclosure, in particular paragraphs 0068-0072, 0079, 0082, 0086, 0087, 0090-0093, 0100, 0153 and 0154 and Example 12-19, 21, and 22).   It is taught that water may be added to the distillate product to assist in the generation of two liquid phases.  When water is added, the diols will partition preferentially into a water-rich phase.  The water-rich phase may be further treated to remove hydrophobic solvent components by steam distillation or distillation (paragraph 0091).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize water to conduct the phase separation or solvent extraction in the process of Berg-658, since Barnicki disclose that in a process for refining a non-petroleum based ethylene glycol water may be added to the distillate product to assist in the generation of two liquid phases. “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007).  
The ordinary skilled artisan would have further been motivated to utilize water for the phase separation or solvent extraction in the process of Berg-658, since Barnicki disclose that when water is added, the diols will partition preferentially into a water-rich phase and the water-rich phase may be further treated to remove hydrophobic solvent components by steam distillation or distillation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/Primary Examiner, Art Unit 1699